Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 2-20, 24-27, and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 21, 22, 30, 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170367036 A1 to Chen; Wei et al.

Re: Claim(s) 1, 22, 30, 31
Chen discloses a communication device for a communication system in which network slicing is supported, the communication device comprising: a controller and a transceiver (Fig. 24B – 102 comprises 118 and 120); 
wherein the controller is configured to control the transceiver to receive slicing related information transmitted by a radio access network (RAN) node in a system information broadcast (0071 - a RAN may broadcast Slice information via SIB messages, and may allocate slice specific access resources for the UE (e.g., slice specific random access resources).  Fig. 13 and 0075 - During the cell search, the UE is able to find and acquire synchronization to selected/reselected cells, and then receive and decode broadcast SIB messages, which may contain the slice information provided by the RAN), 
and wherein the controller is configured to control the transceiver to communicate in the communication system, using a slice, based on the slicing related information received in the system information broadcast (Fig. 13 and 0076 - the UE 1202 is able to acquire slice information from the RAN at operation 1 or 2 (e.g. via broadcast SIBs or on-demand SIBs). The UE may acquire its own specific information, such as, for example and without limitation, capabilities, traffic characteristics, service types, etc. Based on slice information and UE specific information, the UE makes a decision on which slice (e.g., RAN slice or CN slice or both) to access.  Fig. 13 and 0078 - with the NSI-IDs determined at 3, the UE 1202 may send an access request (e.g., attach request) with the NSI-ID to the selected RAN slice (slice 1 in FIG. 13).  0079-0080 – detail disclosed regarding granting access to the requested slice; therefore communication disclosed).
Chen further discloses a radio access network node comprising a controller and transceiver (Fig. 24B and 0120 – 102 comprises 118 and 120) performing functions corresponding to the claimed communication device (see analysis above) as required by claim 22.  Chen further discloses methods corresponding to claims 1 and 22 (Fig. 13) as required by claims 30 and 31.

Re: Claim(s) 21
Chen discloses wherein the slicing related information is received in a system information block (SIB) broadcast by the RAN node (0071).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US 20200305054 A1 to Zee; Oscar et al.

Re: Claim(s) 23
Chen discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Chen does/do not appear to explicitly disclose wherein the transceiver is further operable to transmit further slicing related information to at least one further RAN node.
However, attention is directed to Zee which discloses said limitation (Fig. 10 – steps 1001 and 1002 – RAN 12 exchanges slicing information with RAN 13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen invention by employing the teaching as taught by Zee to provide the ability for a RAN to further provide slicing information to another RAN for the purpose of facilitating mobility.  The motivation for the combination is given by Zee (0075 - Network slicing introduces the possibility that the network slices are used for different services and use cases and there is a need to enable usage of this mechanism for wireless devices in the communication network to improve the performance of the communication network).

Re: Claim(s) 28
Chen discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Chen does/do not appear to explicitly disclose wherein the further slicing related information is transmitted to the at least one further RAN node as part of at least one of an interface establishment procedure with the further RAN node, or a configuration update procedure.
However, attention is directed to Zee which discloses said limitation (see analysis of the rejection of claim 23.  Fig. 10 – steps 1001 and 1002 are for X2 setup).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415